tcmemo_2011_125 united_states tax_court mark n shebby petitioner v commissioner of internal revenue respondent docket no 18841-08l filed date benjamin c sanchez and martin j tierney for petitioner james a whitten for respondent memorandum findings_of_fact and opinion morrison judge the petitioner mark n shebby filed a petition to challenge the determination of the irs office of appeals to sustain a levy to collect sec_6672 penalties we have jurisdiction to review the determination under sec_1all section references are to the internal_revenue_code as amended d mr shebby resided in morgan hill california at the time he filed the petition findings_of_fact mr shebby and his wife were married in they jointly owned their residence on mill river lane in san jose california on date the irs assessed sec_6672 penalties against shebby for the following six quarterly tax periods the second third and fourth quarters of and the first second and third quarters of on date shebby and his wife signed a separate-property agreement the agreement provided that shebby and his wife each gave up any claim to the other’s earnings the agreement provided that each of them held an undivided one-half interest in the mill river lane property as a separate_property interest on date shebby started a business called pro_se legal document service in shebby and his wife sold the mill river lane property they received the proceeds in the form of an dollar_figure check from a title company dated date on date the irs mailed shebby a notice that it intended to levy on shebby’s property unless shebby paid dollar_figure an amount that comprised his unpaid sec_6672 penalties for the six quarterly tax periods listed above and accrued interest on date shebby requested an administrative hearing with the irs office of appeals in his request shebby stated that he wished to propose an offer-in- compromise because he was unable to pay the penalties in date shebby and his wife used dollar_figure of the proceeds from the sale of the mill river lane property to pay the balance due on their joint federal_income_tax liabilities for tax_year sec_2001 sec_2002 and on date shebby ceased doing business as pro_se legal document service and started a law practice under the name law office of mark n shebby on date raymundo jacquez a settlement officer with the san francisco office of the office of appeals sent a letter to shebby scheduling a face-to-face meeting on date to take place at an irs office in san jose in the letter jacquez requested that shebby submit some financial documents within days that is by date among the documents that jacquez requested was an appraisal of each business in which shebby had an ownership_interest in a letter of date shebby requested a 30-day postponement of the upcoming may conference in a letter of date jacquez agreed to postpone the conference to p m on date jacquez noted that he had not received any of 2shebby states that the request was dated date but the date on the form was date the financial information requested in his date letter he agreed to extend the may deadline for submitting the requested documents to june on date shebby sent a letter to jacquez with some documents in the letter shebby explained that he had operated the business pro_se legal document service from date until date and that on date shebby had started a law practice under the name law office of mark n shebby shebby declined jacquez’ request that he supply an appraisal of his law practice he said an appraisal of a new law practice was unnecessary he asked jacquez to advise him if he was incorrect on date shebby sent a letter to jacquez with additional documents one of the documents was a form 433-a collection information statement for wage earners and self- employed individuals shebby did not disclose his wife’s income on the form also included with shebby’s letter was a form_656 offer_in_compromise in which shebby offered to compromise his penalty liabilities for dollar_figure the form contained boxes for the person filling out the form to indicate the reason for the offer shebby checked the box doubt as to collectibility the form required the person filling out the form to check a box to indicate whether the offer was a lump sum cash offer a short term periodic_payment offer or a deferred periodic_payment offer shebby did not check any of the three boxes the form advised that if a lump sum cash offer was being made percent of the amount of the offer had to be sent along with the form however shebby did not include any payment in a date letter to shebby jacquez listed several inadequacies he had found in the information that shebby provided to him on june and according to jacquez’ letter the form 433-a was incomplete because it did not disclose the income of shebby’s wife jacquez confirmed that he required an appraisal of shebby’s law practice jacquez implied that the sale of the mill river lane property appeared to involve dissipated assets meaning that shebby had dissipated the proceeds without paying the irs jacquez acknowledged that he had received a telephone message from shebby’s lawyer requesting that the face-to-face conference be changed to a telephone conference shebby responded to the june letter with a letter dated date in his letter shebby requested--again--that the upcoming june meeting be changed from a face-to-face meeting to a telephone conference the letter said that the income of shebby’s wife was irrelevant because shebby had signed a separate-property agreement with her the letter asserted that it was unreasonable to require an appraisal of the law practice the letter claimed that the proceeds from the sale of the mill river lane property were used to pay attorney’s fees and the shebbys’ past due joint federal_income_tax liabilities in a letter dated date shebby supplemented his response to jacquez of date the supplementary response is not relevant to the errors that shebby alleges were made by the office of appeals on date jacquez sent a letter responding to the june and letters in the letter jacquez asserted that the income of shebby’s wife was relevant and asked shebby whether the separate-property agreement had been created in order to avoid collection of the sec_6672 penalties he also asked for proof that the remainder of the proceeds from the mill river lane property sale was consumed by attorney’s fees as shebby had claimed in his june letter jacquez also advised shebby that the offer-in-compromise could not be processed without a percent payment in a letter that he faxed to jacquez pincite a m on date shebby responded to jacquez’ letter of june shebby’s letter did not answer jacquez’ question about the reason for the separate-property agreement because shebby claimed a separate-property agreement cannot be considered a fraudulent conveyance shebby’s letter did not supply proof that the remainder of the proceeds of the mill river lane property sale was consumed by attorney’s fees in the letter shebby explained that he had not made the 20-percent payment because he thought no payment was necessary until the office of appeals accepted the offer-in-compromise however shebby said he would make the payment if you so require on date jacquez the settlement officer conducted a telephone conference with shebby’s lawyer shebby summarized the telephone conversation in a letter sent to jacquez the same day according to the letter shebby’s counsel had told jacquez that shebby was willing to make a down payment but jacquez had said it was too late shebby’s letter enclosed a check for dollar_figure which was the entire amount of shebby’s offer-in- compromise but the letter stipulated that the check could be applied by the irs only if the irs accepted the proposed offer- in-compromise on june jacquez returned the dollar_figure check to shebby on date the irs office of appeals issued a notice_of_determination the determination stated that shebby’s offer- in-compromise could not be processed because shebby had not provided an original signed offer-in-compromise containing terms the offer submitted by shebby on date did not indicate a payment plan it also stated that shebby had not submitted a payment with the offer-in-compromise the determination recounted that jacquez generally found shebby’s documentation inadequate it noted that shebby had refused to supply an appraisal of his law practice the determination stated that there was a disparity between the dollar_figure in gross monthly income shebby reported on the form 433-a and the fact that during dollar_figure was deposited into a personal bank account shebby had with his wife to pay household expenses the determination stated that shebby had dissipated escrow funds of dollar_figure without documenting how the money was spent the notice determined that the levy on shebby’s property should be made opinion before the irs can levy on property it must afford the taxpayer the opportunity for a hearing sec_6330 at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or to the proposed levy including an alternative to collection such as an offer-in-compromise sec_6330 any issue so raised by the taxpayer must be considered by the appeals officer sec_6330 shebby’s sole complaint about the determination by the office of appeals concerns his dollar_figure offer-in-compromise settlement officer jacquez who served as the appeals officer rejected the offer-in-compromise a rejection of an offer-in- compromise is reviewed by the tax_court for abuse_of_discretion 568_f3d_710 9th cir affg in part and vacating in part tcmemo_2006_166 barnes v commissioner tcmemo_2006_150 clayton v commissioner tcmemo_2006_188 blondheim v commissioner tcmemo_2006_216 lindley v commissioner tcmemo_2006_229 mcdonough v commissioner tcmemo_2006_234 an abuse_of_discretion occurs when a decision is based on an erroneous view of the law or a clearly erroneous assessment of facts id as we explain below we find that jacquez did not abuse his discretion in rejecting shebby’s dollar_figure offer-in-compromise first the offer- in-compromise was not accompanied by a payment of tax second shebby refused to supply jacquez with an appraisal of his law practice thus impairing jacquez’s ability to evaluate the amount that the irs could reasonably collect from shebby third shebby thwarted jacquez’ attempts to determine whether his separate- property agreement with his wife was a fraudulent conveyance fourth shebby failed to establish whether he had dissipated the proceeds of the sale of his residence shebby’s offer-in-compromise was not accompanied by a partial payment of tax on date shebby furnished a form_656 to jacquez on the form shebby indicated that he wished to compromise his penalty liabilities for dollar_figure shebby did not check a box to indicate whether the payment would be made in a lump sum or in periodic_payments the form contained a preprinted explanation that a payment of percent of the lump-sum offer had to be sent with the form_656 shebby did not enclose a check with the form on date jacquez sent a letter to shebby warning him that the offer-in-compromise could not be processed without the 20-percent payment in a letter of date shebby explained that he had thought the 20-percent payment was not necessary until the appeals_office accepted the offer-in- compromise however shebby stated he would still make the payment if you so require after the telephone conference on date shebby wrote a letter to jacquez stating that at the conference jacquez had advised that shebby’s offer-in- compromise could not be processed because he had failed to make the 20-percent payment and that shebby’s counsel had told jacquez that shebby was willing to remit the 20-percent payment but only if jacquez provided the established appeals_office protocols and administrative procedures requiring such a payment on the basis of jacquez’ notes of the telephone conversation it appears that shebby’s letter was an accurate but incomplete summary of the telephone conversation a check for dollar_figure was attached to shebby’s postconference letter instructing the irs not to cash the check until the offer-in- compromise had been accepted shebby’s letter said in order to protect our position we advised you that we would remit the enclosed amount of dollar_figure to be applied by the irs only upon acceptance of our proposed offer_in_compromise and returned to us upon your refusal to accept our offer later in the day jacquez returned the dollar_figure check to shebby in a letter jacquez explained we cannot accept the check drawn from you sic bank account which does not state anywhere on the check how it is to be applied particularly under the terms you have stated you state that you want the check returned to us upon refusal to accept our offer since we cannot return funds submitted in an offer your check is being returned as not processable as well we cannot accept such a check under such conditions in the date notice_of_determination the office of appeals explained that shebby’s offer-in-compromise could not be processed because of shebby’s failure to unconditionally remit the percent payment the office of appeals did not err in determining that the offer-in-compromise could not be processed sec_7122 provides the submission of any lump-sum_offer-in-compromise shall be accompanied by the payment of percent of the amount of such offer the dollar_figure check was conditioned upon the irs’ accepting the offer and therefore it was not a payment but a refundable deposit the office of appeals did not err in returning the dollar_figure check and in deeming the offer-in-compromise not processable 3the 20-percent downpayment requirement which was added by the tax_increase_prevention_and_reconciliation_act_of_2005 publaw_109_222 and d 120_stat_362 applies to all lump-sum offers-in-compromise made after date according to the report of the committee on conference the provision requires a taxpayer to make partial payments to the irs while the taxpayer’s offer is being considered by the irs h conf rept pincite the report said that offers submitted to the irs that do not comport with this requirement are returned to the taxpayer as unprocessable and immediate enforcement action is permitted id shebby refused to provide an appraisal of his law practice shebby operated a sole_proprietorship called pro_se legal document service apparently this business ended in date when shebby began his legal practice under the name law office of mark n shebby on date jacquez asked shebby for an appraisal of each business in which shebby owned an interest in a letter of date shebby stated that an appraisal of a new law practice was not necessary shebby stated if i am incorrect in this assumption please so advise me in a letter of date jacquez confirmed to shebby that an appraisal of the law practice was required on date shebby wrote a letter to jacquez claiming that it was unreasonable to require an appraisal of his law practice the notice_of_determination of date in which the office of appeals explained that shebby’s offer-in-compromise could not be processed cited shebby’s refusal to supply an appraisal of his law practice shebby continues to argue that it was unreasonable for jacquez to demand an appraisal of shebby’s law practice he says that because the law practice had been in existence only since date it would have had no goodwill a few months later the irs argues that the office of appeals acted reasonably in requesting an appraisal and when shebby refused to provide the appraisal in determining that the offer-in-compromise could not be processed sec_7122 authorizes the irs to compromise any civil or criminal case arising under the internal revenue laws sec_7122 authorizes the treasury to prescribe guidelines for irs employees to use to determine whether an offer-in-compromise should be accepted regulations issued pursuant to sec_7122 set forth three grounds for an offer-in-compromise doubt as to collectibility doubt as to liability and promotion of effective tax_administration sec_301_7122-1 proced admin regs shebby’s offer-in-compromise was based on doubt as to collectibility under irs guidelines an offer-in-compromise based on doubt as to collectibility is generally justified if the amount of the offer is reasonably near the amount the irs could collect through other means revproc_2003_71 sec_4 2003_2_cb_517 this latter amount referred to as the reasonable collection potential takes into account the taxpayer’s reasonable basic living_expenses id sec_301_6330-1 proced admin regs provides that during a levy hearing taxpayers will be expected to provide all relevant information requested by appeals including financial statements for its consideration of the facts and issues involved in the hearing when an appeals officer refuses to consider an offer- in-compromise because of a taxpayer’s failure to provide financial information courts have held that there was no abuse_of_discretion see eg lance v commissioner tcmemo_2009_129 97_tcm_1670 shebby’s business at the time of the hearing was apparently a newly formed law practice to say that jacquez should have assumed that the practice had no value would inappropriately substitute our judgment for his perhaps the legal practice was some sort of continuation of shebby’s prior business or perhaps shebby had just landed a big client the office of appeals did not abuse its discretion by requiring an appraisal of shebby’s law practice shebby refused to supply information to jacquez necessary to determine whether the separate-property agreement was a fraudulent conveyance on date the irs assessed large sec_6672 penalties against shebby shebby and his wife signed a separate- property agreement on date section of the agreement stated that all income earned after they were married would be considered the separate_property of the party earning the income as though the marriage had never occurred thus shebby purported to give up any claim to his wife’s earnings on date shebby submitted a form 433-a that did not disclose his wife’s income on date jacquez notified shebby that the form 433-a was incomplete because it failed to include his wife’s income on date shebby wrote jacquez that the income of his wife was not relevant because of the separate- property agreement on date jacquez sent a letter to shebby asserting that the income of his wife was indeed relevant and asked shebby whether the separate-property agreement had been created to avoid collection of shebby’s sec_6672 liabilities on date shebby sent a letter to jacquez reiterating that the income of his wife was not legally relevant arguing the office_of_chief_counsel has litigated and lost the issue of whether a post nuptial separate_property agreement amounts to a fraudulent conveyance of future income the courts have rejected this position the notice_of_determination issued by the office of appeals on date recounted shebby’s refusal to supply documentation to jacquez shebby continues to argue that because he had disavowed any claim to his wife’s income in the separate-property agreement his wife’s income was not relevant to what the irs could collect from him shebby argues that the record is devoid of any proof adduced by the irs that the purpose of the separate- property agreement was to defraud creditors we reject shebby’s arguments as explained below the regulations provide that in determining whether to accept an offer-in-compromise the irs should consider whether the taxpayer made a fraudulent transfer of property to the taxpayer’s nonliable spouse sec_301_7122-1 proced admin regs provides ii nonliable spouses - a in general where a taxpayer is offering to compromise a liability for which the taxpayer's spouse has no liability the assets and income of the nonliable spouse will not be considered in determining the amount of an adequate offer the assets and income of a nonliable spouse may be considered however to the extent property has been transferred by the taxpayer to the nonliable spouse under circumstances that would permit the irs to effect collection of the taxpayer's liability from such property eg property that was conveyed in fraud of creditors property has been transferred by the taxpayer to the nonliable spouse for the purpose of removing the property from consideration by the irs in evaluating the compromise or as provided in paragraph c ii b of this section the irs also may request information regarding the assets and income of the nonliable spouse for the purpose of verifying the amount of and responsibility for expenses claimed by the taxpayer b exception where collection of the taxpayer's liability from the assets and income of the nonliable spouse is permitted by applicable state law eg under state community_property_laws the assets and income of the nonliable spouse will be considered in determining the amount of an adequate offer except to the extent that the taxpayer and the nonliable spouse demonstrate that collection of such assets and income would have a material and adverse impact on the standard of living of the taxpayer the nonliable spouse and their dependents under california law a separate-property agreement between a tax debtor and the debtor’s spouse can constitute a fraudulent transfer in an attempt to determine whether shebby’s separate- 4in state bd of equalization v doreen h y woo cal rptr 2d ct app james ho owed over dollar_figure in taxes to the state of california the state tax authority continued property agreement with his wife was a fraudulent transfer jacquez asked shebby why the agreement had been signed shebby refused to answer the question having thus thwarted jacquez’s inquiry shebby cannot now argue that jacquez failed to prove that the agreement was a fraudulent transfer the office of appeals determined that the earnings_of shebby’s wife were potentially relevant to the reasonable collection potential we find no abuse_of_discretion in this determination dissipation of mill river lane property sale proceeds shebby and his wife jointly owned a residence at mill river lane in san jose on date the irs assessed sec_6672 penalties against shebby in date shebby and his wife signed a separate-property agreement leaving each of them an undivided one-half interest in the mill river lane property as a separate_property interest in shebby and his wife sold the mill river lane property they received dollar_figure in proceeds they used dollar_figure of the money to pay their joint federal_income_tax liabilities for tax_year sec_2001 sec_2002 and on continued notified ho’s wife that it would seek an earnings-withholding order against her to pay her husband’s tax debt id four months later ho and his wife entered into a separate-property agreement id the wife subsequently became employed by wells fargo bank earning approximately dollar_figure per year id the state court held that ho had had a present_interest in his wife’s earnings at the time he executed the marital agreement and that his attempt to transmute the community-property earnings into her separate_property constituted a fraudulent transfer id date shebby wrote a letter to jacquez claiming that the rest of the proceeds had been used to cover attorneys fees on date jacquez sent a letter to shebby asking for proof that this was the case shebby never responded to this inquiry the notice_of_determination of date stated that shebby had dissipated the dollar_figure and had failed to document how the money was spent the office of appeals determined that the reasonable collection potential should be increased by dollar_figure shebby argues that the office of appeals erred first shebby argues that his share of the dollar_figure in proceeds was dollar_figure and that he used his entire dollar_figure share to pay part of the delinquent joint income taxes thus shebby maintains he did not dissipate the proceeds but rather paid his entire share of the proceeds to the irs this argument presumes incorrectly that the shebbys’ income-tax liabilities were paid with the dollar_figure belonging to shebby and not the dollar_figure that belonged to his wife in fact the dollar_figure in checks that paid the joint income-tax liabilities came from the lawyer who represented both shebby and his wife it would have been reasonable to assume 5internal revenue manual pt date directs that the appeals officer should add the value of dissipated assets to the reasonable collection potential in this context the term dissipated assets means assets that have been sold given as gifts transferred or spent on nonpriority items or debts and are no longer available to pay the tax_liability id pt that the dollar_figure was paid out of both spouses’ property under this assumption of shebby’s dollar_figure share of the proceeds only dollar_figure that is one-half of the dollar_figure income-tax payment was paid_by shebby toward the joint income_tax liabilities the remainder--dollar_figure--was unaccounted for it may have been a dissipated asset as a fallback argument shebby argues that the difference between the proceeds dollar_figure and the income_tax payments dollar_figure a difference of approximately dollar_figure was paid to attorneys but shebby declined to substantiate this in the absence of information about the remaining dollar_figure the office of appeals did not abuse its discretion in finding that at least a portion of the dollar_figure in proceeds was dissipated 6the irs concedes in its brief that jacquez calculated that the entire share of the proceeds dollar_figure should be included in reasonable collection potential one might argue that the amount included should have been limited to dollar_figure the unaccounted portion of shebby’s share of the proceeds but the error shebby complains of is greater he believes that jacquez should have included zero in reasonable collection potential we decline to consider whether a lesser error not including dollar_figure in reasonable collection potential would constitute an abuse_of_discretion 7besides the four reasons discussed here the notice_of_determination also relied on the disparity between shebby’s monthly gross_income and the amounts of deposits into the joint checking account that was maintained by shebby and his wife for household expenses because the notice supplied other independent reasons for rejecting shebby’s offer-in-compromise we need not consider whether it was an abuse_of_discretion for the settlement officer to consider the disparity between shebby’s reported income and the deposits into the checking account the appeals_office did not abuse its discretion when it refused to accept shebby’s offer-in-compromise and decided that the levy should proceed to reflect the foregoing decision will be entered for respondent
